           Case 2:18-cv-11561-SM Document 5 Filed 03/14/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

 FREDERICK MURRAY                                                CIVIL ACTION
 VERSUS                                                          NO. 18-11561
 STATE OF LOUISIANA, ET AL.                                      SECTION: AE@(5)

                                     ORDER

      The Court, having considered the complaint, the applicable law, the Magistrate

Judge’s Report and Recommendation, and the failure of any party to file an objection to

the Magistrate Judge=s Report and Recommendation, hereby approves the Magistrate

Judge’s Report and Recommendation and adopts it as its opinion in this matter.

Accordingly,

      IT IS ORDERED that Plaintiff's complaint is DISMISSED WITHOUT

PREJUDICE for failure to prosecute or comply with the Court’s Order of January

3, 2019.

      New Orleans, Louisiana, this 14th day of March, 2019.



                                                  SUSIE MORGAN
                                           UNITED STATES DISTRICT JUDGE
